DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
In this case, the abstract should be within the range of 50-150 words in length.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-14 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2011/0097617 to Gu et al.
With respect to claim 1, Gu et al. teach a cooling device for battery cells 52 assembled to form a module, said cooling device comprising; a base body 512 and an insert that has receptacles for an end portion of each of the battery cells 52 excluding a the cell head thereof, wherein the insert together with the base body 512 delimits a flow channel 54 for a temperature-control fluid, wherein the receptacles form a fluid-tight membrane that encloses the end portions of the battery cells 52 (Gu et al.: Section [0030]; Fig. 10). 

    PNG
    media_image1.png
    355
    687
    media_image1.png
    Greyscale
Gu et al. teach the same receptacles or fluid-tight membrane, therefor, lacking of any clear distinction between the claimed receptacles or fluid-tight membrane and those disclosed by Gu et al., it would be inherent for receptacles or fluid-tight membrane of Gu et al. to be deformable so as to provide tolerance compensation of the individual battery cells and rests 


With respect to claim 2, Gu et al. teach the cooling device, wherein the individual receptacles have differing thermal resistances forming a uniform temperature distribution in the module.  
Gu et al. teach the same individual receptacles, therefor, lacking of any clear distinction between the claimed individual receptacles and those disclosed by Gu et al., it would be inherent for the individual receptacles of Gu et al. to have differing thermal resistances forming a uniform temperature distribution in the module. Alternatively, it would have expected for the individual receptacles of Gu et al. to have differing thermal resistances forming a uniform temperature distribution in the module as claimed lacking unexpected result showing otherwise.

With respect to claim 3, Gu et al. teach the cooling device, wherein the cell bottoms are aligned in the same plane, Gu et al. do not specifically teach the receptacles have different receptacle depths. 
However, changes in size or shape of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to one of ordinary skill 

With respect to claim 4, Gu et al. teach the cooling device, wherein the battery cells are bonded into the receptacles (Gu et al.: Section [0030]; Fig. 10).

With respect to claim 5, Gu et al. teach a carrier for battery cells that are assembled to form a module, wherein the carrier has the cooling device, wherein portions of the battery cells 52 adjoining the insert are at least partially embedded in a heat conducting jelly 53 (a casting compound) (Gu et al.: Section [0030]; Fig. 10).  

With respect to claim 6, Gu et al. teach the cooling device, wherein the cell bottoms are aligned in the same plane, Gu et al. do not specifically teach the receptacles have different receptacle depths. 
However, changes in size or shape of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to one of ordinary skill in the art to change the depths of the receptacle according to the heat profile of the battery module.  

With respect to claim 7, Gu et al. teach the cooling device, wherein the battery cells are bonded into the receptacles (Gu et al.: Section [0030]; Fig. 10).

With respect to claim 8, Gu et al. teach the cooling device, wherein the battery cells are bonded into the receptacles (Gu et al.: Section [0030]; Fig. 10).

With respect to claim 9, Gu et al. teach a carrier for battery cells that are assembled to form a module, wherein the carrier has the cooling device, wherein portions of the battery cells 52 adjoining the insert are at least partially embedded in a heat conducting jelly 53 (a casting compound) (Gu et al.: Section [0030]; Fig. 10).  

With respect to claim 10, Gu et al. teach a carrier for battery cells that are assembled to form a module, wherein the carrier has the cooling device, wherein portions of the battery cells 52 adjoining the insert are at least partially embedded in a heat conducting jelly 53 (a casting compound) (Gu et al.: Section [0030]; Fig. 10).  

With respect to claim 11, Gu et al. teach a carrier for battery cells that are assembled to form a module, wherein the carrier has the cooling device, wherein portions of the battery cells 52 adjoining the insert are at least partially embedded in a heat conducting jelly 53 (a casting compound) (Gu et al.: Section [0030]; Fig. 10).  

With respect to claim 12, Gu et al. teach a carrier for battery cells that are assembled to form a module, wherein the carrier has the cooling device, wherein portions of the battery cells 52 adjoining the insert are at least partially embedded in a heat conducting jelly 53 (a casting compound) (Gu et al.: Section [0030]; Fig. 10).  

With respect to claim 13, Gu et al. teach a carrier for battery cells that are assembled to form a module, wherein the carrier has the cooling device, wherein portions of the battery cells 52 adjoining the insert are at least partially embedded in a heat conducting jelly 53 (a casting compound) (Gu et al.: Section [0030]; Fig. 10).  

With respect to claim 14, Gu et al. teach a carrier for battery cells that are assembled to form a module, wherein the carrier has the cooling device, wherein portions of the battery cells 52 adjoining the insert are at least partially embedded in a heat conducting jelly 53 (a casting compound) (Gu et al.: Section [0030]; Fig. 10).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/3/2021